        Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 1 of 9



Randy J. Cox
Randy J. Tanner
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
rcox@boonekarlberg.com
rtanner@boonekarlberg.com

William J. Duffy, pro hac vice
Kenzo S. Kawanabe, pro hac vice
Benjamin B. Strawn, pro hac vice
Elizabeth H. Temkin, pro hac vice
DAVIS GRAHAM & STUBBS LLP
1550 17th Street, Suite 500
Denver, CO 80202-1500
william.duffy@dgslaw.com
kenzo.kawanabe@dgslaw.com
ben.strawn@dgslaw.com
elizabeth.temkin@dgslaw.com

Attorneys for Defendant Atlantic Richfield Company


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA


ASARCO LLC, a Delaware                       Cause No.: 6:12-cv-00053-DLC
Corporation,
                                             Hon. Dana L. Christensen
        Plaintiff,
   v.                                        NOTICE OF APPEAL
ATLANTIC RICHFIELD
COMPANY, a Delaware Corporation,
        Defendant.




                                                                         4484976
       Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 2 of 9



      Notice is hereby given that Atlantic Richfield Company, Defendant in the

above-named case, hereby appeals to the United States Court of Appeals for the

Ninth Circuit from the final judgment entered in this action on June 26, 2018 (Doc.

No. 269) and from any and all orders antecedent and ancillary thereto, including

any and all underlying and/or interlocutory judgments, decrees, decisions, rulings,

and opinions that merged into or became part of the judgment, that shaped the

judgment, that are related to the judgment, or upon which the judgment is based.

In addition, Atlantic Richfield Company appeals from the Order issued on October

5, 2018 (Doc. No. 284) and any other orders resolving any post-trial motions,

including any orders regarding attorneys’ fees and costs.

      Pursuant to Circuit Rule 3-2(b), a Representation Statement is attached to

this Notice of Appeal as Exhibit A.




                                         2
       Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 3 of 9



Dated this 1st day of November, 2018.
                                             s/ Benjamin B. Strawn
                                            Randy J. Cox
                                            Randy J. Tanner
                                            BOONE KARLBERG P.C.
                                            201 West Main, Suite 300
                                            P.O. Box 9199
                                            Missoula, MT 59807-9199
                                            Telephone: (406) 543-6646
                                            rcox@boonekarlberg.com
                                            rtanner@boonekarlberg.com


                                            William J. Duffy, pro hac vice
                                            Kenzo S. Kawanabe, pro hac vice
                                            Benjamin B. Strawn, pro hac vice
                                            Elizabeth H. Temkin, pro hac vice
                                            DAVIS GRAHAM & STUBBS LLP
                                            1550 17th Street, Suite 500
                                            Denver, CO 80202-1500
                                            william.duffy@dgslaw.com
                                            kenzo.kawanabe@dgslaw.com
                                            ben.strawn@dgslaw.com
                                            elizabeth.temkin@dgslaw.com


                                            Attorneys for Defendant Atlantic
                                            Richfield Company




                                        3
       Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 4 of 9



                         CERTIFICATE OF SERVICE
I hereby certify that, on the 1st day of November, 2018 a true and correct copy of
the foregoing NOTICE OF APPEAL was filed and served via CM/ECF on the
following:

Alicia O’Brien
Gregory Evans
Keola Whittaker
McGUIREWOODS LLP – LOS ANGELES
355 S. Grand Avenue
Suite 4200
Los Angeles, CA 90071
Phone: (213) 627-2579
Fax:    (213) 627-2579
Email: aobrien@mcguirewoods.com
         gevans@mcguirewoods.com
         kwhittaker@mcguirewoods.com

Kris McLean
Kris A. McLean Law Firm, PLLC
PO Box 1136
Florence, MT 59833
Phone: (406) 214-1965
Email: kris@krismcleanlaw.com

Rachel Parkin
MILODRAGOVICH DALE STEINBRENNER
620 High Park Way
PO Box 4947
Missoula, MT 59806-4947
Phone: (406) 728-1455
Fax: (406) 549-7077
Email: rparkin@bigskylawyers.com


                                                     s/ Melissa Kemp
Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 5 of 9




                      EXHIBIT A
        Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 6 of 9



Randy J. Cox
Randy J. Tanner
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
rcox@boonekarlberg.com
rtanner@boonekarlberg.com

William J. Duffy, pro hac vice
Kenzo S. Kawanabe, pro hac vice
Benjamin B. Strawn, pro hac vice
Elizabeth H. Temkin, pro hac vice
DAVIS GRAHAM & STUBBS LLP
1550 17th Street, Suite 500
Denver, CO 80202-1500
william.duffy@dgslaw.com
kenzo.kawanabe@dgslaw.com
ben.strawn@dgslaw.com
elizabeth.temkin@dgslaw.com

Attorneys for Defendant Atlantic Richfield Company


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA


ASARCO LLC, a Delaware                       Cause No.: 6:12-cv-00053-DLC
Corporation,
                                             Hon. Dana L. Christensen
        Plaintiff,
   v.                                        REPRESENTATION
ATLANTIC RICHFIELD                           STATEMENT
COMPANY, a Delaware Corporation,
        Defendant.
       Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 7 of 9



      Pursuant to Circuit Rule 3-2(b) and Federal Rule of Appellate Procedure

12(b), Defendant Atlantic Richfield Company hereby submits the following

representation statement.

      Defendant Atlantic Richfield Company is represented by the following

attorneys:

      Randy J. Cox
      Randy J. Tanner
      BOONE KARLBERG P.C.
      201 West Main, Suite 300
      P.O. Box 9199
      Missoula, MT 59807-9199
      (406) 543-6646

      William J. Duffy
      Kenzo S. Kawanabe
      Benjamin B. Strawn
      Elizabeth H. Temkin
      DAVIS GRAHAM & STUBBS LLP
      1550 17th Street, Suite 500
      Denver, CO 80202-1500

      Plaintiff Asarco LLC is represented by the following attorneys:

      Alicia O’Brien
      Gregory Evans
      Keola Whittaker
      McGUIREWOODS LLP – LOS ANGELES
      355 S. Grand Avenue
      Suite 4200
      Los Angeles, CA 90071
      (213) 627-2579




                                        2
 Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 8 of 9



Kris McLean
Kris A. McLean Law Firm, PLLC
PO Box 1136
Florence, MT 59833
(406) 214-1965

Rachel Parkin
MILODRAGOVICH DALE STEINBRENNER
620 High Park Way
PO Box 4947
Missoula, MT 59806-4947
(406) 728-1455




                                3
       Case 6:12-cv-00053-DLC Document 293 Filed 11/01/18 Page 9 of 9



Dated this 1st day of November, 2018.
                                             s/ Benjamin B. Strawn
                                            Randy J. Cox
                                            Randy J. Tanner
                                            BOONE KARLBERG P.C.
                                            201 West Main, Suite 300
                                            P.O. Box 9199
                                            Missoula, MT 59807-9199
                                            Telephone: 406.543.6646
                                            rcox@boonekarlberg.com
                                            rtanner@boonekarlberg.com


                                            William J. Duffy, pro hac vice
                                            Kenzo S. Kawanabe, pro hac vice
                                            Benjamin B. Strawn, pro hac vice
                                            Elizabeth H. Temkin, pro hac vice
                                            DAVIS GRAHAM & STUBBS LLP
                                            1550 17th Street, Suite 500
                                            Denver, CO 80202-1500
                                            william.duffy@dgslaw.com
                                            kenzo.kawanabe@dgslaw.com
                                            ben.strawn@dgslaw.com
                                            elizabeth.temkin@dgslaw.com


                                            Attorneys for Defendant Atlantic
                                            Richfield Company




                                        4
